DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of  group I (claims 19-30) in the reply filed on December 22, 2020 is acknowledged.  The traversal is on the ground(s) that “the Examiner has not established that a serious burden exists”.  This is not found persuasive because as demonstrated in the Restriction Requirement while group I relates to “a substrate holder”, group II explicitly is drawn to “a measuring system for determining a position of a portion of a substrate” with particular structures functions, arrangement of a plurality of planar reflectors and position sensors.  There is no technical relationship among such inventions, involving one or more of the same or corresponding claimed features. Because totally the different features will have to be searched and examined, the Examiner respectfully submits that there is serious burden on the Examiner to search and examine all of the pending claims. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 19, 21, 24-26, 28-30 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Merten et al (US 2006/0102849 A1). 


    PNG
    media_image1.png
    252
    576
    media_image1.png
    Greyscale








and a second set of one or more protrusions (12, 13) on the second major side, the second set of one or more protrusions configured to support the body on the surface and wherein the substrate holder further has a heater device/ a heat exchange fluid (see paragraph [0102).  
	As to claims 22 and 29, having a part of a linear encoder system (IF) configured to measure at least translation of the substrate holder, the part of the linear encoder system located horizontally outward of the first set of one or more protrusions.
As to claims 24 and 30, Merten further discloses a lithographic apparatus (see figure 1) having a projection system (PL) configured to project a beam of radiation onto a radiation sensitive target portion of the substrate (W) and a liquid supply system (see paragraph [0048]) configured to supply the liquid via an inlet with a liquid opening to a space between the table and the projection system (inherent elements of the immersion lithographic apparatus).	
Thus, Merten discloses substantially all of the limitations of the instant claims.  Although Merten does not specifically disclose the heater being attached to an external surface of the holder as recited in the claim, for the purpose of improving the accurate positioning of the In re Japikse, 86 USPQ 70. 
As to claims 25-26, 28-30, although Merten does not specifically disclose the heater/the thermal conducting coupling medium (see paragraph [0102]) being provided between the substrate and the substrate holder of the holder,as recited in the claim, for the purpose of improving the accurate positioning of the substrate due to the thermal conditioning of the substrate, as intended (see paragraph [0082]), it would have been obvious to one having ordinary skill before the effective filling date of the claimed invention to provide the thermal conditioning coupling medium as suggested, between the substrate holder and the substrate since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. 
Claims 20 and 27, are rejected under 35 U.S.C. 103 (a) as being unpatentable over Merten et al (US 2006/0102849 A1) in view of Van Empel (US 2005/0024620).
	With respect to claims 20 and 27,  Merten discloses substantially all of the limitations of the instant claims, as demonstrated above,  except for the body (WT) being made of SiSiC, as recited.  This feature is well known per se.  For example, Van Empel discloses a body for support the substrate wherein the body is made of SiSiC (see paragraph [0030]).  In view of such teachings, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use SiSiC to make the body of Merten for the purpose improving the quality of the substrate holder.  Also it has been held to be within the general skill of a worker in In re Leshin, 125 USPQ 416. 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 19-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,761,433. 
            With respect to claim 19, U.S. Pat’433 disclose a substrate holder comprising: 

    PNG
    media_image2.png
    188
    290
    media_image2.png
    Greyscale

       With respect to claim 25, U.S.Pat’ 433 discloses 

    PNG
    media_image3.png
    68
    306
    media_image3.png
    Greyscale

            As to claims 20-24, 26-30, the limitations of these claims are clearly disclosed in claims 1-24 of the U.S Pat’ 433.  Although  U.S. Pat’ 433 does not specifically disclose the heater/the thermally conducting coupling medium, being attached to an external surface of the holder/ or placed between the substrate and the substrate holder, as recited in the claim, for the purpose of improving the accurate positioning of the substrate due to the thermal conditioning of the substrate, as intended (see paragraph [0082]), it would have been obvious to one having ordinary skill before the effective filling date of the claimed invention to attach the heater as suggested, to the external surface of substrate holder or to provide the thermally conducting coupling medium between the substrate and the substrate holder since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124.  The examiner can normally be reached on Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
1/27/21

/HUNG NGUYEN/Primary Examiner, Art Unit 2882